[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO REARGUE (DOCKET NO. 123)
The defendant's Motion to Reargue is granted. The defendant's position in paragraph 6a of her motion to reopen is well taken. The court should have added the child's health insurance premium on line 15 of the worksheet rather than subtracted it. The proper figure for the amount on line 16 of the worksheet of the worksheet is $596. Each parent's share of this amount is $203 and $393. The plaintiff's presumptive support is $372. This is $43.00 less than the current order of support which results in a 10 percent difference. The figure at the top of page 6 of the court's Memorandum of Decision dated March 19, 2002, should be changed to $372 per week.
The last paragraph on page6 of the court's Memorandum of Decision dated March 19, 2002, is changed to read as follows:
  The percentage of difference between the current order of $415 per week and the current guideline computation is 10.12% which is less than the 15% set forth in § 46b-86 (a) of the General Statutes. The court finds that the plaintiff has not overcome the rebuttable presumption that the deviation of less than 15% from the child support guidelines is not substantial. The Motion for Modification is denied. The plaintiff shall continue to pay to the defendant by way of support the amount of $415 per week.
The plaintiff has again raised his claim that the court should apply deviation criteria. The court dealt with that claim on page 5 of its Memorandum of Decision. The plaintiff for the first time argues that item 16 of his weekly expenses as set forth in his financial affidavit shows educational expenses paid by the plaintiff and that this is evidence for deviation under § 46b-215a-3 (b)(2)(A) of the Child Support and Arrearage Guideline Regulations. This expense is in accordance with paragraph 5.6 of the agreement of the parties dated December 20, 1991.
_____________________ EDGAR W. BASSICK, III JUDGE TRIAL REFEREE CT Page 9341